Citation Nr: 0027044	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  96-44 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for sinusitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from October 1989 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In December 1994, the veteran filed a Notice of 
Disagreement with an October 1994 rating action that denied 
entitlement to service connection for several disorders, and 
granted service connection for sinusitis evaluated as 
noncompensable (zero percent).  She specifically indicated 
disagreement with the issues of shin splints, left wrist 
carpal tunnel syndrome, ovarian cysts, left knee injury, 
sinusitis, and otitis media.  In March 1995, the RO furnished 
a Statement of the Case for those service connection issues 
and the higher initial rating for sinusitis.  In her April 
1995 Substantive Appeal, the veteran only set forth 
contentions regarding the noncompensable evaluation assigned 
for her service-connected sinusitis.  Accordingly, the 
Board's appellate consideration will be limited to the issue 
listed on the cover page.

This case was previously before the Board in February 1999 
when it was remanded to the RO for additional development.  
As will be explained in further detail below, all development 
by the RO following the previous remand was incorrectly sent 
to an earlier address of the veteran, rather than the most 
current address of record.  As such, the requested 
development was not completed and this case must be remanded 
again.


REMAND

This case was remanded by the Board on February 26, 1999, in 
part to provide the veteran notice of the new regulations and 
an opportunity to respond, as well as to schedule a new 
examination and to obtain any additional medical records 
pertaining to the veteran's sinusitis not already associated 
with the claims file.  The Board noted that a notice of 
disagreement (NOD) had been received from the veteran in 
December 1994.  In this NOD, the veteran provided an address 
in Lompoc, California.  In January 1995, the veteran filed 
another NOD and provided an address in Santa Maria, 
California.

Attempting to comply with the Board's remand, the RO sent a 
letter in March 1999 to the veteran at the Lompoc, 
California, address.  This letter was returned to the RO by 
the U.S. Postal Service and marked "NOT DELIVERABLE AS 
ADDRESSED."  In May 1999, the RO sent the veteran another 
letter at the Lompoc, California, address scheduling her for 
a VA examination.  She did not report for the examination.  
Additionally, although a Statement of the Case was prepared 
in January 2000, this too was sent to the address in Lompoc, 
California and returned as undeliverable.  

There is no indication that, subsequent to the February 1999 
Board remand, the veteran was ever contacted at her address 
in Santa Maria, California.  Although VA address information 
request forms were prepared and are contained in the claims 
file seeking information from the Post Offices in Lompoc and 
Santa Maria California, there is no indication that these 
forms were actually sent.  The Board notes that the claims 
file was transferred to the Board on the same day that these 
forms were prepared, indicating that the RO did not allow any 
time for a response to these requests for information.  As 
such, the Board finds that the RO has not complied with the 
remand instructions from the prior February 1999 remand, and 
this case must be remanded again.  In this regard, the Board 
notes that the RO and the veteran are advised that the Board 
is obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The regulations and diagnostic criteria governing evaluation 
of disorders of the respiratory system, 38 C.F.R. § 4.97, 
were changed, effective October 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Consideration must be given to the evaluation for 
assignment under the criteria in effect both prior and 
subsequent to October 7, 1996.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that, when the 
Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice and an opportunity to submit evidence and 
argument.  If adequate notice was not provided, it must be 
determined whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In this 
regard, the Board determines that the veteran was not given 
adequate notice of the change in law regarding the diagnostic 
criteria for sinusitis.  She has not had the opportunity to 
submit evidence and argument on the issue, nor has the RO 
considered her claim under the new rating criteria.  It is 
possible that the veteran could be prejudiced by a decision 
on her claim at this time.  Id.

Given that the Board must undertake further development with 
respect to other aspects of this case, it would be prudent to 
obtain further medical evaluation with respect to the 
increased rating.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should attempt to verify the 
veteran's current address through the 
U.S. Post Offices in Lompoc and Santa 
Maria, California.  The RO must allow 
sufficient time for a response.

2.  Once the veteran's address is 
verified, the RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran for 
sinusitis since 1995, the last treatment 
date of record.  After securing the 
necessary release(s), the RO should 
attempt to obtain these records.

3.  The veteran should be afforded a VA 
examination for the ears, nose and 
throat.  Notice of the examination must 
be sent to the veteran's verified 
address.  A copy of the notification and 
any response must be included in the 
claims file.  The claims folder and a 
copy of this remand should be made 
available to the examiner for review 
during the course of the evaluation.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim.  

The veteran and her representative should be furnished a 
Supplemental Statement of the Case and given the opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action until otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




